DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 11 is objected to because of the following informalities:
Claim 11 fails to further limit parent claim 8
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-12, and 19-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 11,171,603 in view of Chini et al. (US 2017/0134215; “Chini”). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-5, 8-12, and 19-26 of the instant application are merely broad presentations of claims 1-7 of parent U.S. Patent No. 11,171,603 minus the automotive application of claims 19-20.
However, it is well-known to those of ordinary skill in the art to apply an oscillator circuit to an automotive application comprising a MAC, automotive connector, clock source, Ethernet PHY transceiver IC, choke, and termination circuit. For example, see para. [0021], [0027], and [0037] of Chini.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the claimed oscillator of the parent patent in an automotive application comprising a MAC, automotive connector, clock source, and Ethernet PHY transceiver IC because such a modification would have been exercising a well-known application of an oscillator circuit.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8, 10, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugio (US 2007/0268082; reference of record).
As for claim 8, Sugio teaches a circuit (figure 1), comprising:
an inverter (15; Para. [0061]) having an input (N13) and an output (N15); 
a buffer (24-25) having an input coupled to the output of the inverter; 
a first capacitor (32) coupled to a ground;
a transistor (13) having a first transistor terminal (N12), a second transistor terminal (N13), and a control input (N21), the first transistor terminal coupled to the first capacitor (32) and the second transistor terminal coupled to the input of the inverter (15);
a second capacitor (33) coupled between the output of the inverter (15) and the ground;
a resistor (34) coupled between the output of the inverter and the first transistor terminal;
a first input/output (I/O) pin (1) coupled to the first transistor terminal, the first I/O pin adapted to be coupled to a clock generator (External clock signal; para. [0030]); 
a second I/O pin (2) coupled to the output of the inverter, the second I/O pin (2) adapted to be coupled to a crystal (31); and
a third I/O pin (at node of 28 and 32) coupled to the first transistor terminal, the third I/O pin adapted to be coupled to the crystal (31).
As for claim 10, Sugio teaches the clock generator coupled to the first I/O pin (1), the clock generator configured to generate a clock signal having a peak voltage, and wherein the control input to the transistor is configured to receive a bias voltage (N21), and the peak voltage is larger than the bias voltage (Para. [0033], [0037], [0042]).
As for claim 11, Sugio teaches the crystal (31) coupled to the second (2) and third I/O pins (at node of 28 and 32), wherein the third I/O pin (at node of 28 and 32) is coupled to the first transistor terminal (N12).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 9 are rejected under 35 U.S.C. 103 as being unpatentable over Sugio.
As for claim 9, Sugio teaches the circuit of claim 8, as detailed above, but fails to teach wherein the transistor is a drain-extended metal-oxide-semiconductor field effect transistor.
However, an n-type drain-extended metal-oxide-semiconductor field effect transistor is a well-known transistor structure to those of ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the transistor 13 of Sugio with an n-type drain-extended metal-oxide-semiconductor field effect transistor because such a modification would have been merely a replacement with a well-known, art-recognized functionally equivalent transistor device.


Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Sugio in view of Stevenson (US 7,639,094; reference of record).
As for claims 12 and 13, Sugio teaches the crystal (31) coupled to the second (2) and third I/O pins (between 28 and 32).
Sugio fails to teach a filter coupled between the third I/O pin and the first transistor terminal; wherein the filter is a low-pass filter.
Stevenson teaches a low-pass filter (330) coupled between a crystal (316) and an inverter (320) in a crystal oscillator (figure 3) to prevent high frequency energy from reaching the inverter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a low-pass filter to the oscillator of Sugio because such a modification would have added the benefit of preventing unwanted high frequency energy from reaching the inverter.

Claims 19-23 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sugio in view of Chini.
As for claim 19, Sugio teaches a system (figure 1) comprising:
a clock source (para. [0029], [0030], and abstract);
an inverter (15; Para. [0061]) having an input (N13) and an output (N15);
a first capacitor (32) having a first capacitor terminal (upper) and a second capacitor terminal (lower), the second capacitor terminal (lower) coupled to a ground terminal;
a transistor (13) having a first current terminal (N12), a second current terminal (N13), and a control terminal (N21), the first current terminal coupled to the first capacitor terminal (upper terminal of 32) and to the clock source (at 1) and the second current terminal coupled to the inverter input (N13);
a second capacitor (33) having a third capacitor terminal (upper) and a fourth capacitor terminal (lower), the third capacitor terminal (upper) coupled to the inverter output (N15) and the fourth capacitor terminal (lower) coupled to the ground terminal; and
a resistor (34) having a first resistor terminal (left side terminal in figure 1) and a second resistor terminal (right side terminal in figure 1), the first resistor terminal coupled to the first current terminal (N12) and the second resistor terminal coupled to the inverter output (N15).
Sugio fails to teach a processing unit media access controller (MAC); an automotive connector; an Ethernet physical interface (PHY) transceiver integrated circuit (IC) coupled to the processing unit MAC, to the automotive connector; and wherein the transistor is a drain-extended metal-oxide-semiconductor field effect transistor.
However, it is well-known to those of ordinary skill in the art to apply an oscillator circuit to an automotive application comprising a MAC, automotive connector, clock source, and Ethernet PHY transceiver IC. For example, see para. [0021], [0027], and [0037] of Chini.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to place the claimed oscillator of the parent patent in an automotive application comprising a MAC, automotive connector, clock source, and Ethernet PHY transceiver IC because such a modification would have been exercising a well-known application of an oscillator circuit.
Furthermore, an n-type drain-extended metal-oxide-semiconductor field effect transistor is a well-known transistor structure to those of ordinary skill in the art.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the transistor 13 of Sugio with an n-type drain-extended metal-oxide-semiconductor field effect transistor because such a modification would have been merely a replacement with a well-known, art-recognized functionally equivalent transistor device.
As for claim 20, Sugio modified by Chini teaches a common mode choke coupled between the Ethernet PHY transceiver IC and the automotive connector; and a termination circuit coupled between the Ethernet PHY transceiver IC and the automotive connector (These elements are more well-known automotive system elements).
As for claim 21, Sugio teaches a first pin (1) coupled to the first current terminal (N12), the first pin coupled to the clock source (para. [0029]);
a second pin (at node of 28 and 32) coupled to the first current terminal; and
a third pin (2) coupled to the inverter output.
Regarding claim 22, Sugio teaches wherein the second pin (at node of 28 and 32) and the third pin (2) are adapted to be coupled to a crystal (31).
Regarding claim 23, Sugio teaches a filter (27) coupled between the first pin and the control terminal.
As for claim 26, the modified circuit of Sugio wherein the drain-extended metal-oxide semiconductor field effect transistor is an n-type the drain-extended metal-oxide semiconductor field effect transistor (See rejection of claim 19 above).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Sugio in view of Chini and Ker et al. (US 2009/0009229; reference of record).
As for claim 25, Sugio teaches and wherein the drain-extended metal-oxide semiconductor field effect transistor is configured to receive, from the clock source (external clock signal; para. [0030]), a clock signal having a peak voltage that exceeds a voltage rating of the inverter (15; para. [0033], [0037], [0042]).
Sugio fails to teach the inverter comprising second and third transistors.
However, it is well-known to those of ordinary skill in the art to form an inverter with two transistors. For example, see inverter 103 in figure 1B of Ker.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace the general inverter of Sugio with an inverter comprising two transistors because such a modification would have been merely a replacement with a well-known, art-recognized functionally equivalent inverter device.


Allowable Subject Matter
Claim 24 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The best prior art reference of record, Sugio, taken alone or in combination with other references, fails to teach:
“wherein the filter is a notch filter.”, as set forth in claim 24.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVI GANNON whose telephone number is (571)272-7971. The examiner can normally be reached 7:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on 571-270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVI GANNON/Primary Examiner, Art Unit 2849                                                                                                                                                                                                        July 29, 2022